PER CURIAM.
This is an appeal from a final judgment on property issues in a dissolution of marriage. We affirm and remand for modification.
The final judgment distributed all property but left the parties as tenants in common in the jointly owned real estate. Further, the judgment was silent regarding ownership of an automobile titled in the name of the parties and a company owned by the husband. Lastly, the final judgment did not address the special equity in the wife’s daughter’s trust account funds used in the purchase of one of the properties.
Both parties seek a cross award of the properties. On this appeal, the husband also agrees that the wife is entitled to complete ownership of the auto and return of the trust funds.
Therefore, the following modifications should be made to the final judgment of the court below:
(1)The properties owned by the parties as tenants in common will be cross awarded. The Gardenia Street property will be awarded to the wife and the Kelly Road property to the husband. There will be no special equity or monetary adjustments.
(2) The husband will effectuate the transfer of title of the Lincoln automobile to the wife.
(3) The husband will pay to the wife $3,108.73 which represents the monies she removed from her daughter’s trust account for the purchase of the property.
In all other respects the final judgment of the dissolution of marriage is hereby affirmed.
Affirmed as modified and remanded to the trial court to enter a modified final judgment, pursuant to this decision and the agreement of the parties.